United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.T., Appellant
and
U.S. POSTAL SERVICE, SUNSET STATION,
Pueblo, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Timothy Quinn, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-82
Issued: July 15, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 15, 2013 appellant, through his attorney, filed a timely appeal from a
September 10, 2013 decision of the Office of Workers’ Compensation Programs (OWCP) that
denied modification of a wage-earning capacity determination. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that an April 23, 2008
wage-earning capacity decision should be modified.
On appeal, appellant’s attorney asserted that the criteria for modifying the wage-earning
capacity determination were met because the decision was in error and appellant’s medical
condition worsened.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
This case has previously been before the Board. In a September 19, 2012 decision, the
Board set aside an October 7, 2010 OWCP decision that denied modification of the
April 23, 2008 wage-earning capacity determination. The Board noted that, OWCP analyzed the
case under the customary criteria for modifying a loss of wage-earning capacity determination,
but did not acknowledge FECA Bulletin No. 09-05 or fully follow the procedures outlined
therein for claims, such as this, in which limited-duty positions were withdrawn pursuant to the
National Reassessment Policy (NRP).2 The facts of the previous Board decision are incorporated
herein by reference.
On July 23, 2009 appellant filed a claim for compensation for the period July 10
to 13, 2009. He attached a brief July 13, 2009 report from his attending physician,
Dr. Michael E. Dallenbach, who practices occupational medicine, who advised that appellant
was unable to work for this period secondary to significant bilateral knee pain. In a duty status
report dated July 13, 2009, Dr. Dallenbach provided restrictions to appellant’s physical activity.
In reports dated August 10 and 26, 2009, he noted appellant’s report that his pain had increased
and it had become harder to continue working. Dr. Dallenbach provided physical examination
findings and reiterated his diagnosis, stating that appellant remained at maximum medical
improvement with no new impairment.
While the prior appeal was pending before the Board, Dr. Robert B. Goos, a Boardcertified psychiatrist with the Department of Veterans Affairs, submitted an August 18, 2008
mental health treatment note. He stated that appellant, a veteran, had been exposed to a
traumatic event in which he received a beating at gunpoint by a group of marines. Dr. Goos
diagnosed recurrent, moderate post-traumatic stress disorder and panic disorder.
On
November 2, 2010 Dr. Dallenbach noted appellant’s complaint of chronic right knee pain,
described findings and advised that appellant was restricted to sitting 100 percent of the time. In
a treatment note dated October 27, 2011, he indicated that he last saw appellant on
November 2, 2010 and described physical examination findings.
Dr. Dallenbach noted
appellant’s complaint of constant right knee pain and that he was now retired. He diagnosed
chronic right knee pain secondary to patellofemoral syndrome. On January 30, 2012
Dr. Dallenbach reiterated his findings and conclusions. Appellant also submitted an undated,
unsigned mental impairment questionnaire.
By letter dated October 2, 2012, OWCP asked the employing establishment to provide all
current medical evidence, copies of a job description and other documentation related to the
position appellant had been working at the time he was sent home under NRP, whether his job
duties had changed subsequent to the wage-earning capacity determination and to provide a
written statement addressing whether the position on which the wage-earning capacity was based
encompassed functions that were necessary to the operation of the employing establishment at
the time of the determination.
2

Docket No. 11-375 (issued September 19, 2012). On September 10, 2003 appellant, a letter carrier, was injured
when he tripped over a pallet jack. OWCP accepted right patellar sprain, left shin contusion, other joint
derangement of the right lower leg, other derangement of the right lateral meniscus and traumatic arthropathy of the
right lower leg.

2

In response, the employing establishment provided the December 14, 2007 permanent
modified job offer that appellant accepted on January 17, 2008. The offer stated:
“This position is tailored to meet your personal physical limitations. This job
does not qualify as a position which requires assignment through competitive
seniority bidding. All positions requiring assignment by seniority contain duties
with different job descriptions which are contrary to your physical condition.
Therefore, although you have and gain seniority, you cannot successfully bid on
other preferred assignments unless you can meet all requirements of the position,
including the physical requirements.”
The employing establishment also submitted a notification of personnel action that appellant was
reassigned effective February 2, 2008 and a July 8, 2010 work capacity evaluation in which
Dr. Dallenbach provided permanent restrictions to appellant’s physical activity.
In a February 28, 2013 decision, OWCP denied appellant’s claim for wage-loss
compensation beginning on July 24, 2010 finding that the evidence submitted was insufficient to
modify the July 6, 2009 wage-earning capacity determination. It reviewed the evidence in
accordance with FECA Bulletin No. 09-05 and found that the record established that he had not
been retrained or otherwise vocationally rehabilitated, that the position on which the wageearning capacity decision was not sheltered, odd-lot or a makeshift position and that there had
not been a material change in the nature or extent of the injury-related condition.
Counsel timely requested a hearing. He submitted a pleading asserting that appellant’s
accepted condition had worsened and that the job on which the wage-earning capacity decision
was based was makeshift and tailored to meet appellant’s specific needs. Counsel noted that
even though appellant was receiving wage-loss compensation under the left knee claim, he
wanted the record to show that appellant was also entitled to wage-loss compensation for his
right knee. At the July 10, 2013 the hearing, appellant testified that his job duties changed after
the April 23, 2008 wage-earning capacity determination. He had to case mail more and drive the
route less. Appellant also had to stand as it was impossible to sit on the round stool provided for
casing mail.
The evidence submitted at the hearing included an August 26, 2009 medical certification
for the Family and Medical Leave Act from Dr. Dallenbach, who diagnosed chronic bilateral
knee pain, right greater than left and advised that the condition was permanent. In
correspondence dated August 6, 2013, appellant indicated that a route he delivered in 2008
required some walking. He stated that it was impractical to sit on the stool provided to case mail.
By letter dated August 8, 2013, counsel maintained that the medical evidence established a
material worsening of the accepted condition and that the job offer on which the wage-earning
capacity determination was based was inadequate.
In a September 10, 2013 decision, an OWCP hearing representative affirmed the
February 28, 2013 decision. He found that the position on which the wage-earning capacity
determination was based was a bona fide job, that appellant had not been retrained or
vocationally rehabilitated and that the medical evidence did not establish that his condition had

3

materially worsened. The hearing representative noted that appellant was receiving wage-loss
compensation under his left knee claim.
LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages. Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.3 OWCP procedures at Chapter 2.1501 contain
provisions regarding the modification of a formal loss of wage-earning capacity.4 The relevant
part provides that a formal loss of wage-earning capacity will be modified when: (1) the original
rating was in error; (2) the claimant’s medical condition has materially changed; or (3) the
claimant has been vocationally rehabilitated.5 Chapter 2.1501 further provides that FECA
Bulletin No. 09-05 should be consulted if the circumstances in the case indicate that the position
in question may have been withdrawn (in whole or in part) as a result of NRP.6 FECA Bulletin
No. 09-05 outlines the procedures OWCP should follow when limited-duty positions are
withdrawn pursuant to NRP.
If OWCP has issued a formal wage-earning capacity
determination, it must develop the evidence to determine whether a modification of that
determination is appropriate.7 FECA Transmittal No. 13-09 provides information regarding
updating OWCP Procedure Manual Chapters 2.814 to 2.816 and 2.1500 to 2.1501.8 OWCP
procedures further provide that the party seeking modification of a formal loss of wage-earning
capacity decision has the burden to prove that one of these criteria has been met.9
OWCP’s procedures provide that factors to be considered in determining whether the
claimant’s work fairly and reasonably represents his or her wage-earning capacity include the
kind of appointment, that is, whether the position is temporary, seasonal or permanent and the
tour of duty, that is, whether it is part time or full time.10 Further, a makeshift or odd-lot position
designed for a claimant’s particular needs will not be considered suitable.11

3

Katherine T. Kreger, 55 ECAB 633 (2004).

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Modification of Loss of Wage-Earning Capacity, Chapter
2.1501 (June 2013).
5

Id. at § 2.1501.3(a).

6

Id. at § 2.1501.1.

7

FECA Bulletin No. 09-05 (issued August 18, 2009).

8

FECA Transmittal No. 13-09 (issued June 4, 2013).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Modification of Loss of Wage-Earning Capacity, Chapter
2.1501.4 (June 2013).
10

Id. at Chapter 2.815.5.c(1).

11

Id. at Chapter 2.815.5.c(2)(a).

4

ANALYSIS
The Board finds that the September 16, 2013 decision must be reversed. The modified
position on which the April 23, 2008 wage-earning capacity determination was based was
makeshift in nature. Appellant has established that modification of the wage-earning capacity
determination is warranted.
OWCP accepted that appellant sustained a right patellar sprain, left shin contusion, other
derangement of the right lower leg, other derangement of the right lateral meniscus and traumatic
arthropathy of the right lower leg. Surgery was performed on appellant’s right knee in
March 2004, April 2005 and August 2006. On December 14, 2007 the employing establishment
offered him a permanent modified position, which he accepted under protest. On April 23, 2008
OWCP issued a formal wage-earning capacity decision, finding that appellant’s modified
position fairly and reasonably represented his wage-earning capacity. Appellant continued
working modified duties until November 2009 when he was sent home under NRP.
When a loss of wage-earning capacity decision has been issued, as provided in
Chapter 2.1501 of the procedure manual, FECA Bulletin No. 09-05 is to be consulted if a
position has been withdrawn under NRP.12 FECA Bulletin No. 09-05 requires OWCP to develop
the evidence to determine whether a modification of the decision is appropriate.13 FECA
Bulletin No. 09-05 asks OWCP to confirm that the record contains documentary evidence
supporting that the position on which the wage-earning capacity determination was made was an
actual bona fide position. It further requires OWCP to review whether current medical evidence
supports work-related disability and establishes that the current need for limited duty and
medical treatment is a result of residuals of the employment injury and to further develop the
evidence from both appellant and the employing establishment if the record lacks current
medical evidence.14
FECA Bulletin No. 09-05 further states that OWCP, in an effort to proactively manage
these types of cases, may undertake further nonmedical development, such as requiring that the
employing establishment address in writing whether the position on which the wage-earning
capacity determination was based was a bona fide position at the time of the wage-earning
capacity decision and direct the employing establishment to review its files for contemporaneous
evidence concerning the position.
OWCP wrote the employing establishment on October 2, 2012 requesting that it provide
all current medical evidence, copies of a job description and other documentation related to the
position appellant had been working at the time he was sent home under NRP, whether his job
duties had changed subsequent to the wage-earning capacity determination and to provide a
written statement addressing whether the position on which the wage-earning capacity was based
encompassed functions that were necessary to the operation of the employing establishment at
12

Supra note 7.

13

Supra note 8.

14

Id.

5

the time of the determination. The record contains forwarded copies of the December 14, 2007
job offer, a February 2, 2008 notice of personnel action and a July 8, 2010 report from
Dr. Dallenbach.
A review of the December 14, 2007 job offer establishes that it was makeshift in nature.
The offer stated that the position was tailored to meet appellant’s personal physical limitations
and did not qualify as a position which required assignment through competitive seniority
bidding. It continued that, although appellant had seniority, he could not bid on other preferred
assignments unless he could meet all requirements of the position, including the physical
requirements. The Board finds the position was makeshift.
A basis for modifying a wage-earning capacity decision is to establish that the original
decision was in error.15 The Board finds under the facts of this case that the modified assignment
upon which the April 23, 2008 wage-earning capacity determination was made was makeshift in
nature. It was created to accommodate appellant’s restrictions and the duties outlined do not
constitute a bona fide job that would be available to him in the community at large. The
position, therefore, does not fairly and reasonable represent appellant’s wage-earning capacity
and the April 23, 2008 determination was erroneous. Accordingly, the September 10, 2013
decision will be reversed.16 As the position on which the April 23, 2008 decision was based was
makeshift in nature, appellant met his burden of proof to establish that the decision should be
modified.
Lastly, the Board also notes that the employing establishment did not provide current
medical evidence that it may have possessed and the medical evidence that is in the record
indicates that appellant continued to have residuals of the accepted right knee condition.
CONCLUSION
The Board finds that appellant has established that modification of the April 23, 2008
wage-earning capacity determination is warranted.

15

Supra note 9.

16

A.J., Docket No. 10-619 (issued June 29, 2010).

6

ORDER
IT IS HEREBY ORDERED THAT the September 10, 2013 decision of the Office of
Workers’ Compensation Programs is reversed.17
Issued: July 15, 2014
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

17

Richard J. Daschbach participated in the preparation of the decision but was no longer a member of the Board
after May 16, 2014.

7

